Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered January 9, 1992, convicting defendant, after jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
We agree with the trial court that the prosecutor came forward with race-neutral, nonpretextual reasons for the exercise of her peremptory challenges against some alleged Hispanic prospective jurors (People v Hernandez, 75 NY2d 350, 355, affd 500 US 352). Defendant’s argument that he was *451deprived of a fair trial by the admission of irrelevant evidence of the victim’s religious faith and the identity of an absent co-perpetrator is not preserved for appellate review as a matter of law (People v Clarke, 81 NY2d 777), and we decline to review it in the interest of justice. If we were to review, we would find that any error in the admission of such evidence was harmless in view of the lack of prejudice to defendant and the overwhelming evidence of his guilt. Finally, although defendant is young, with a juvenile record, and this is his first offense as an adult, the nature of his actions in pursuing, capturing and stabbing the victim when he was in no personal danger persuade us that there was no abuse of sentencing discretion. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.